Title: To Benjamin Franklin from Henry Bouquet, 27 August 1764
From: Bouquet, Henry
To: Franklin, Benjamin


Dear Sir
Fort Loudoun 27th. August 1764
I have the mortification to inform you privately that Bradstreet has granted Peace at Presqu’Isle to the Delaware and Shawanese without insisting on the least satisfaction for their Murders and Insults.
I flater myself that the General will not ratify Such a Scandalous Treaty; for my part I take no Notice of it, and proceed to the Ohio, fully determined to treat as Enemies Every Vilain of those Nations (Deputies excepted) as shall come in my way, till I receive contrary Orders from the General. I am Dear Sir Your most Humble Servant
H. B.
 
Addressed: To / Benjamin Franklin Esqr / At / Philadelphia
Endorsed: Col Bouquet Aug. 27.
